Citation Nr: 0809079	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  97-17 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO).


FINDING OF FACT

The medical evidence of record does not show that the veteran 
has a current diagnosis of post-traumatic stress disorder 
(PTSD) that conforms to the criteria of DSM-IV.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  A letter dated in December 2001 satisfied the 
duty to notify provisions, after which the claim was 
readjudicated.  An additional letter was also provided to the 
veteran in June 2004, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical 


records have been obtained.  VA examinations were provided to 
the veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not 


sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 
1, 6 (1998).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of any psychiatric 
disorders.

After separation from military service, a January 1972 VA 
psychiatric examination report gave a diagnosis of anxiety 
neurosis, chronic.  A June 1995 private psychiatric 
examination report stated that the veteran reported feeling 
nervous, anguished, and depressed following an accident at 
work.  After mental status examination, a July 1995 private 
psychiatric examination report gave a diagnosis of an anxiety 
disorder in accordance with the criteria of DSM-IV.  An 
August 1995 private psychiatric examination report described 
the veteran's medical condition as "[e]motional condition 
for alleged work situation."  The examiner gave a diagnosis 
of anxiety disorder under the criteria of DSM-IIIR.

A September 1995 private psychiatric examination report 
stated that the veteran reported "a history of combat in 
Vietnam, where he was wounded while he was carrying supplies 
to the infantrymen."  The report did not include findings 
from a mental status examination.  The diagnosis was PTSD.

After mental status examination, a December 1995 VA 
psychiatric examination report gave a diagnosis of dysthymia.  
After mental status examination, a June 1997 VA PTSD 
examination report gave a diagnosis of dysthymia.

An October 2004 private psychiatric examination report stated 
that the veteran had a diagnosis of PTSD "with 
manifestations related to the history of his partaking in 
combat in Vietnam."  The report did not include findings 
from a mental status examination.  The diagnosis was PTSD.

An August 2006 VA preventive medicine education report 
included a PTSD screening.  The veteran reported that in the 
previous month, he did not experience any nightmares, 
intrusive thoughts, or avoidance behavior related to 
stressors.  He also reported that he was not constantly on 
guard, watchful, or easily startled.  The veteran reported 
that he did not feel numb or detached from others, 
activities, or his surroundings.  The report stated that the 
PTSD screening was negative.

A May 2007 VA PTSD examination report stated that the 
veteran's claims file had been reviewed.  After reviewing the 
veteran's medical and military history, a full psychiatric 
examination was conducted.  The diagnosis was major 
depressive disorder and alcohol abuse.  The report stated 
that the veteran did not meet the DSM-IV stressor criteria or 
the DSM-IV criteria for a diagnosis of PTSD.  The examiner 
opined that "[t]he veteran does not have a diagnosis of 
PTSD.  Veteran does not meet the DSM[-]IV TR stressor 
criteria for PTSD, there is no objective evidence that the 
stressor o[c]curred.  The psychiatric disorder, Major 
Depressive Disorder is not caused by or a result of [the] 
veteran's active duty service.

The medical evidence of record does not show that the veteran 
has a current diagnosis of PTSD that conforms to the criteria 
of DSM-IV.  38 C.F.R. § 4.125.  The veteran's service medical 
records are negative for any diagnosis of PTSD.  The medical 
evidence of record includes 8 separate psychiatric diagnoses 
since the veteran's separation from military service.  The 
majority of these diagnoses were of specific psychiatric 
disorders other than PTSD.  PTSD was only diagnosed in 2 of 
the 8 medical reports, the September 1995 and October 2004 
private psychiatric examination reports, both of which were 
written by the same psychiatrist.  Both of these reports were 
based on the veteran's reported history and there is no 
indication that a mental status examination was conducted at 
the time of the diagnoses.  Service connection for PTSD 
requires a diagnosis of PTSD that conforms to the criteria of 
DSM-IV.  38 C.F.R. § 4.125.  Neither the September 1995 
report nor the October 2004 report mention any version of the 
DSM at all, or findings from a mental status examination that 
conforms to the extensive and specific criteria found in DSM-
IV.  Accordingly, neither the September 1995 private 
psychiatric examination report, nor the October 2004 private 
psychiatric examination report provides a diagnosis of PTSD 
that conforms to DSM-IV criteria.  38 C.F.R. § 4.125.

In contrast, the July 1995 private psychiatric examination 
report gave a diagnosis of an anxiety disorder under the 
criteria of DSM-IV, the August 1995 private psychiatric 
examination report gave a diagnosis of an anxiety disorder 
under the criteria of DSM-IIIR, and the May 2007 VA PTSD 
examination report gave diagnoses of a major depressive 
disorder and alcohol abuse under the criteria of DSM-IV.  The 
May 2007 report also specifically stated, after an extensive 
and thorough psychiatric examination, that the veteran did 
not meet the DSM-IV criteria for either PTSD or a PTSD 
stressor.  Accordingly, the medical evidence of record does 
not show that the veteran has a current diagnosis of PTSD 
that conforms to DSM-IV criteria.

The veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of PTSD that conforms to DSM-
IV criteria.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that he 
has a current diagnosis of PTSD that conforms to DSM-IV 
criteria.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In this case, the medical evidence of record does not 
show that the veteran has a current diagnosis of PTSD for VA 
purposes.  38 C.F.R. § 4.125.  As such, service connection 
for PTSD is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran has a current diagnosis 
of PTSD that conforms to DSM-IV criteria, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


